The Disciplinary Review Board having filed with the Court its decision in DRB 18-011 and DRB 18-113, concluding that Marc Z. Palfy , formerly of Freehold , who was admitted to the bar of this State in 1999, and who has been suspended from the practice of law since October 25, 2012, should receive no additional discipline for his unethical conduct found in DRB 18-011 and DRB 18-113;
And DRB 18-011 having been before the Board as a presentment and the Board having found that respondent violated RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And DRB 18-113 having been before the Board pursuant to Rule 1:20-4(f)(default by respondent) and the Board having determined that the record supported only the violation of RPC 5.5(a)(1), and having determined to dismiss the other violations charged;
And the Disciplinary Review Board having determined that no additional discipline should imposed for this unethical conduct because the conduct in these matters occurred close in time to the unethical conduct for which respondent received a three-year suspension and that had all the matters been considered together, no greater discipline than a three-year suspension would have resulted;
And good cause appearing;
It is ORDERED that no additional discipline be imposed for respondent's unethical conduct in DRB 18-011 and DRB 18-113; and it is further **493ORDERED that the entire record this matter be made a permanent part of respondent's file as an attorney at law of this State.